Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kashiwai (PGPub 2011/0226543) in view of Kugele (EP 3,674,195).
Regarding claims 1 and 7, Kashiwai teaches a straddled vehicle (motorcycle), comprising: a body frame 20 having a head pipe 21, and a pair of main rails 30L, 30R, that includes a left main rail 30L and a right main rail 30R both extending from the head pipe rearwardly (see Figures 1 and 2), and downwardly while spreading in a left-and-right direction, in a plan view of the vehicle.  The left and right main rails each includes a front portion at the head pipe, a rear end portion rearward of the front portion, and a middle portion positioned between the front portion and the rear end portion.  A first coupling member 60 couples the front portions of the left and right main rails to each other, a second coupling member 34U couples the middle portions of the left and right main rails to each other, and a third coupling member 34L couples the rear end portions of the left and right main rails to each other.  An engine 14 is supported by the body frame.  A drive wheel 13R is rotated by the engine.  A rear arm 15 extends rearwardly of the vehicle from a position 31L, 31R, downward of the second coupling member and upward of the third coupling member of the body frame in a side view of the vehicle (see Figure 2)and rotatably supports the drive wheel; and a rear suspension (shock absorber 22) is connected to the second coupling member 34U at 34b so as to at least partially absorb shock transmitted from the drive wheel to the rear arm, wherein the first coupling member 60 has a first end portion and a second end portion respectively connected to the front portions of the left and right main rails with a plurality of first bolts 62d, the second coupling member has a third end portion and a fourth end portion respectively connected to the middle portions of the left and right main rails, and the third coupling member has a fifth end portion and a sixth end portion respectively connected to the rear end portions of the left and right main rails.  
Kashiwai lacks with a plurality of second bolts for connecting ends of the second coupling member to the main rails and a plurality of third bolts for coupling ends of the third coupling member to the main rails.  It would also have been obvious to 
Kugele teaches a motorcycle frame having a head tube 101, left and right main rails 102, 105, a first coupling member (unnumbered, but shown in Figure 12 near the head tube 101 and arranged to connect to front ends of frame rails 102, 105 by bolts 103), a second coupling member 115, and a third coupling member 120.  All of the coupling members are connected to the frame rails by securing means, in the form of screws or bolts (see para [0058], lines 1-12, para [0065], lines 1-4, para [0066], lines 7-8).  
It would have been obvious to one of ordinary skill in the art before applicant’s effective filing date to connect the second and third coupling members of Kashiwai using screws or bolts extending through the main frames and into screw holes in the coupling members, as taught by Kugele, in order to facilitate manufacturing of the frame.  It would also have been obvious to form the first coupling member as a single element, in view of Kugele, in order to simplify the structure, such as a single plate.  It is well known that to remove an element and its function is an obvious variation so it would have been obvious to configure a simple plate in place of the multi-part damping coupling member of Kashiwai, in order to simplify the structure when it is not required or preferred.
Regarding claim 2, Kashiwai teaches the front portion of the left main rail has a first attachment portion that supports the first end portion of the first coupling member 60, the front portion of the right main rail has a second attachment portion that supports the second end portion of the first coupling member 60 (seen in Figure 2), one or a plurality of first screw holes are formed in the first attachment portion to be directed upwardly, each first bolt 62d of a part of the plurality of first bolts being attached to one of the first screw holes, one or a plurality of second screw holes are formed in the second attachment portion to be directed upwardly, each first bolt of a rest of the plurality of first bolts being attached to one of the second screw holes, one or a plurality of first through holes respectively corresponding to one of the one or plurality of first screw holes are formed in the first end portion of the first coupling member, one or a plurality of second through holes respectively corresponding to one of the one or plurality of second screw holes are formed in the second end portion of the first coupling member, and said each first bolt of the part of the plurality of first bolts is attached to one of the first screw holes through a corresponding one of the first through holes, and said each first bolt of the rest of the plurality of first bolts is attached to one of the second screw holes through a corresponding one of the second through holes, while the first and second end portions of the first coupling member are respectively supported by the first and second attachment portions of the body frame.  
Regarding claim 3, Kugele shows screws or bolts extending sideways through the main frames and into the coupling members to secure the coupling members to the main rails (see Figure 5, the bolt heads can be seen along the side of the main frame 102 at the first and second coupling members and the head tube). Therefore, Kugele teaches a plurality of third screw holes are formed at the third end portion of the second coupling member to be directed leftwardly, each second bolt of a part of the plurality of second bolts being attached to one of the third screw holes, one or a plurality of fourth screw holes are formed in the fourth end portion of the second coupling member to be directed rightwardly, each second bolt of a rest of the plurality of second bolts being attached to one of the fourth screw holes, one or a plurality of third through holes respectively corresponding to one of the one or plurality of third screw holes are formed in the middle portion of the left main rail, one or a plurality of fourth through holes respectively corresponding to one of the one or plurality of fourth screw holes are formed in the middle portion of the right main rail, and said each second bolt of the part of the plurality of second bolts is attached to one of the third screw holes through a corresponding one of the third through holes from a position leftward of the body frame, and said each second bolt of the rest of the plurality of second bolts is attached to one of the fourth screw holes through a corresponding one of the fourth through holes from a position rightward of the body frame, while the second coupling member is arranged between the left and right middle portions of the body frame such that the third screw holes of the third end portion of the second coupling member are directed leftwardly and the fourth through holes of the fourth end portion of the second coupling member are directed rightwardly.  
Regarding claim 4, it can be inferred that the third coupling member is bolted to the main rails in the same manner as the first and second coupling members and the head tube.  Therefore, it teaches one or a plurality of fifth screw holes are formed in the fifth end portion of the third coupling member to be directed leftwardly, each third bolt of a part of the plurality of third bolts being attached to one of the fifth screw holes, one or a plurality of sixth screw holes are formed in the sixth end portion of the third coupling member to be directed rightwardly, each third bolt of a rest of the plurality of third bolts being attached to one of the sixth screw holes, one or a plurality of fifth through holes respectively corresponding to one of the one or plurality of fifth screw holes are formed in the rear end portion of the left main rail, one or a plurality of sixth through holes respectively corresponding to one of the one or plurality of sixth screw holes are formed in the rear end portion of the right main rail, and said each third bolt of the part of the plurality of third bolts is attached to one of the fifth screw holes from a position leftward of the body frame through a corresponding one of the fifth through holes, and said each third bolt of the rest of the plurality of third bolts is attached to one of the sixth screw holes from a position rightward of the body frame through a corresponding one of the sixth through holes, while the third coupling member is arranged between the left and right rear end portions of the body frame such that the fifth through holes of the fifth end portion of the third coupling member are directed leftwardly and the sixth through holes of the sixth end portion of the third coupling member are directed rightwardly.  
Regarding claim 5, Kashiwai shows a well known rear suspension linkage including a first link member having a first portion, a second portion and a third portion (triangular link member of linkage 23, shown in Figure 1); and a second link member having a fourth portion and a fifth portion (also shown in Figure 1), wherein the rear suspension 22 has a seventh end portion (upper end, as seen in Figure 1) and an eighth end portion (lower end).  The seventh end portion of the rear suspension is connected to the second coupling member 34b (see Figure 2).  The first portion of the first link member is connected to the eighth end portion of the rear suspension (see Figure 1).  The second portion of the first link member is connected to the rear arm 15 (seen in Figure 1).  The fourth portion of the second link member is connected to the third portion of the first link member, and the fifth portion of the second link member is connected to the third coupling member 33c (seen in Figure 2).  
Regarding claim 6, Kashiwai shows a left engine bracket 30c that is attached to the left main rail and connected to a left portion of the engine 14 (seen in Figures 1 and 2), to support the engine at the left main rail; and a right engine bracket 30c that is attached to the right main rail and is connected to a right portion of the engine to support the engine at the right main rail.  Kashiwai is silent regarding pluralities of bolts conning the engine to the engine brackets, however, bolts are conventionally used for that purpose.  It would have been obvious to one of ordinary skill in the art to provide a plurality of fourth bolts and a plurality of fifth bolts to attach the engine of Kashiwai to the engine brackets on the side rails using bolts, as is old and well known, in order to effectively and inexpensively secure the engine in place.
Response to Arguments
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive.
Applicant has pointed out that the first coupling member of Kashiwai includes multiple parts whereas applicant is now claiming a single element coupling member.  As discussed above, Kugele teaches a first coupling member that is one piece.  Also, removing structure (a multiple part coupling member) and its function (vibration damping), absent evidence of secondary considerations, is an obvious variation. Therefore, the rejection is being maintained.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/